Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 1 of 11 PageID #: 160




 UNITED STATES DISTRICT COURT

 EASTERN DISTRICT OF NEW YORK



 DAN DECHIRICO, ANGEL GUZMAN, AND
 JOSHUA PALMER,

                                    Plaintiffs,

                      v.


 ALLY FINANCIAL INC., ALPACA
 SECURITIES LLC, CASH APP INVESTING
 LLC, SQUARE INC., MORGAN STANLEY
 SMITH BARNEY LLC, E*TRADE
 SECURITIES LLC, E*TRADE FINANCIAL
 CORPORATION, E*TRADE FINANCIAL
 HOLDINGS, LLC, FREETRADE, LTD.,                       1:21-cv-00677-LDH-RLM
 INTERACTIVE BROKERS LLC, M1 FINANCE,
 LLC, OPEN TO THE PUBLIC INVESTING,                  JOINT STIPULATION AND
 INC., ROBINHOOD FINANCIAL, LLC,                  [PROPOSED] ORDER REGARDING
 ROBINHOOD MARKETS, INC., ROBINHOOD                   EXTENSION OF TIME TO
 SECURITIES, LLC, IG GROUP HOLDINGS                  RESPOND TO PLAINTIFFS’
 PLC, TASTYWORKS, INC., TD                                 COMPLAINT
 AMERITRADE, INC., THE CHARLES
 SCHWAB CORPORATION, CHARLES
 SCHWAB & CO. INC., FF TRADE REPUBLIC
 GROWTH, LLC, TRADING 212 LTD.,
 TRADING 212 UK LTD., WEBULL
 FINANCIAL LLC, FUMI HOLDINGS, INC.,
 STASH FINANCIAL, INC., BARCLAYS BANK
 PLC, CITADEL ENTERPRISE AMERICAS,
 LLC, CITADEL SECURITIES LLC, MELVIN
 CAPITAL MANAGEMENT LP, SEQUOIA
 CAPITAL OPERATIONS LLC, APEX
 CLEARING CORPORATION, THE
 DEPOSITORY TRUST & CLEARING
 CORPORATION,

                                  Defendants.




 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
 PLAINTIFFS’ COMPLAINT
 Case No. 1:21-cv-00677-LDH-RLM
Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 2 of 11 PageID #: 161



           Plaintiffs Dan Dechirico, Angel Guzman, and Joshua Palmer (“Plaintiffs”) and

 undersigned Defendants (collectively, “Defendants”, and together with Plaintiff, the “Parties”),

 hereby stipulate and agree as follows:

           WHEREAS, Plaintiffs filed a Complaint on February 8, 2021 (Dkt. No. 1);

           WHEREAS, Defendants’ deadlines to move or otherwise respond to the Complaint fall

 between April 9 and May 3, 2021;

           WHEREAS, on February 5, 2021, the plaintiffs in Cheng et al v. Ally Financial Inc. et al,

 21-cv-00781 (N.D. Cal.), filed a Motion for Transfer of Actions to the Northern District of

 California Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings

 (“Motion”) with the Judicial Panel on Multidistrict Litigation (“JPML”);

           WHEREAS, the Motion petitioned the JPML to transfer the Cheng action and 40 other

 cases and to establish a multidistrict litigation in the Northern District of California (JPML Dkt.

 No. 1);

           WHEREAS, on February 9, 2021, the JPML accepted the Motion for filing as In re

 January 2021 Short Squeeze Trading Litigation (MDL No. 2989) and ordered an accelerated

 briefing schedule (JPML Dkt. No. 4);

           WHEREAS, on February 23, 2021, Charles Schwab & Co., Inc., TD Ameritrade, Inc.,

 TD Ameritrade Clearing, Inc., TD Ameritrade Holding Corporation, and The Charles Schwab

 Corporation filed a Notice of Potential Tag-Along Actions, identifying a number of additional

 cases, including the instant action, as tag-along cases for the JPML to consider transferring to the

 proposed multidistrict litigation (JPML Dkt. No. 66);

           WHEREAS, on March 1, 2021, Plaintiffs filed a response to the Motion, agreeing that the

 cases should be centralized into one multidistrict litigation and asserting that the most convenient

 forum for centralization is the Eastern District of New York (JPML Dkt. No. 159);

           WHEREAS, the hearing on the Motion before the JPML is scheduled for March 25,

 2021;

                                                   2
 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
 PLAINTIFFS’ COMPLAINT
 Case No. 1:21-cv-00677-LDH-RLM
Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 3 of 11 PageID #: 162



        WHEREAS, the Parties have met and conferred and have agreed to extend Defendants’

 deadline to move or otherwise respond to the Complaint to April 30, 2021 or, if the transfer

 motion is granted, until the date by which the transferee judge orders Defendants to move or

 otherwise respond to the Complaint, whichever is later;

        WHEREAS, this is the first extension that has been requested and the Parties have not

 obtained any previous extensions;

        WHEREAS, this extension of time would not impact any other scheduled dates;

        WHEREAS, Defendants do not waive, and expressly reserve, all available defenses and

 challenges to jurisdiction;

        WHEREAS, Defendants preserve all rights to move or otherwise respond to the

 Complaint;

        WHEREAS, the undersigned Defendants have received notice of the instant action and

 have waived the service of summons and thus any objections to the absence of a summons or of

 service of the Complaint.

        NOW THEREFORE, the Parties stipulate that:

        1. Defendants’ deadline to move or otherwise respond to the operative Complaint shall

            be extended to April 30, 2021 or, if the transfer motion is granted, until the date by

            which the transferee judge orders Defendants to move or otherwise respond to the

            Complaint, whichever is later.

        2. The Parties may stipulate to a further extension of time to move or otherwise respond

            to the Complaint in this action.

        3. Nothing herein shall prevent Defendants from moving for additional time to move or

            otherwise respond to the operative Complaint.




                                                  3
 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
 PLAINTIFFS’ COMPLAINT
 Case No. 1:21-cv-00677-LDH-RLM
Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 4 of 11 PageID #: 163




 DATED: March 11, 2021


 HACH ROSE SCHIRRIPA & CHEVERIE               CRAVATH, SWAINE & MOORE LLP
 LLP
                                              /s/ Antony L. Ryan
 /s/ Frank R. Schirripa                       Antony L. Ryan
 Frank R. Schirripa                           Kevin J. Orsini
 Kathryn A. Hettler                           Brittany L. Sukiennik
 Eugene Zaydfudim                             825 8th Avenue
 112 Madison Avenue, 10th Floor               New York, NY 10019
 New York, NY 10016                           Telephone: (212) 474-1000
 Telephone: (732) 800-0251                    Email: aryan@cravath.com
 Facsimile: (732) 982-2147                    Email: korsini@cravath.com
 Email: fschirripa@hrsclaw.com                Email: bsukiennik@cravath.com
 Email: kh@hrsclaw.com
 Email: ezaydfudim@hrslaw.com                 Attorneys for Defendants Robinhood Financial
                                              LLC, Robinhood Securities, LLC, Robinhood
 Attorneys for Plaintiffs                     Markets, Inc.




                                          4
 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
 PLAINTIFFS’ COMPLAINT
 Case No. 1:21-cv-00677-LDH-RLM
Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 5 of 11 PageID #: 164



 JENNER & BLOCK, LLP                            WHITE & CASE LLP

 By: /s/ Stephen Ascher                         By: /s/ Jack E. Pace III

 Stephen L. Ascher                              Jack E. Pace III
 919 Third Avenue                               Bryan D. Gant
 New York, NY 10022                             1221 Avenue of the Americas
 Telephone: (212) 891-1670
 Email: sascher@jenner.com                      New York, NY 10020
                                                Tel.: (212) 819-8200
 Gregory M. Boyle (pro hac vice forthcoming)    Fax: (212) 354-8113
 353 North Clark Street                         E-mail: jpace@whitecase.com
 Chicago, Illinois 60654-3456                   E-mail: bgant@whitecase.com
 Telephone: (312) 923-2651
 Email: gboyle@jenner.com                       J. Mark Gidley
 Attorneys for Defendant The Depository Trust   701 Thirteenth Street, NW
 & Clearing Corporation                         Washington, DC 20005-3807
                                                Tel.: (202) 626-3600
                                                Fax: (202) 639-9355
                                                E-mail: mgidley@whitecase.com

                                                Heather M. Burke
                                                3000 El Camino Real
                                                2 Palo Alto Square, Suite 900
                                                Palo Alto, CA 94306-2109
                                                Tel.: (650) 213-0300
                                                Fax: (650) 213-8158
                                                E-mail: hburke@whitecase.com

                                                Counsel for Defendant Apex Clearing Corp.




                                                5
 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
 PLAINTIFFS’ COMPLAINT
 Case No. 1:21-cv-00677-LDH-RLM
Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 6 of 11 PageID #: 165




 LOWENSTEIN SANDLER LLP                     BARNES & THORNBURG LLP

 By: /s/ Maya Ginsburg                      By: /s/ Thomas G. Haskins, Jr.
 Thomas E. Redburn, Jr.                     Thomas G. Haskins, Jr.
 Maya Ginsburg                              New York State Bar No. 4808606
 1251 Avenue of the Americas                445 Park Avenue, Suite 700
 New York, NY 10020
 Telephone: (212) 262-6700                  New York, NY 10022-8634
 Facsimile: (973) 597-2457                  Telephone: (646) 746-2000
 Email: tredburn@lowenstein.com             Facsimile: (646) 746-2001
 Email: mginsburg@lowenstein.com            thaskins@btlaw.com
 Zarema Arutyunova Jaramillo                Attorney for Defendant tastyworks, Inc.
 2200 Pennsylvania Avenue, NW
 Washington, DC 20037
 Telephone: (202) 753-3800
 Facsimile: (202) 753-3838
 Email: zjaramillo@lowenstein.com

 Counsel for Melvin Capital Management LP




                                            6
 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
 PLAINTIFFS’ COMPLAINT
 Case No. 1:21-cv-00677-LDH-RLM
Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 7 of 11 PageID #: 166



 MORGAN, LEWIS & BOCKIUS LLP                    DECHERT LLP

 By: /s/ Robin Nunn                             By: /s/ Steven Bizar
 Robin Nunn                                     Steven Bizar (SB-1666)
 101 Park Avenue                                Philadelphia, PA 19104
 New York, NY 10178                             Telephone: (215) 994 4000
 Tel.: (212) 309-6000 / Fax: (212) 309-3001
 robin.nunn@morganlewis.com                     Facsimile: (215) 994 2222
                                                Email: steven.bizar@dechert.com
 Counsel for Defendant Stash Financial, Inc.
                                                Andrew J. Levander
                                                Samuel W. Stelk
                                                New York, NY 10036
                                                Telephone: (212) 698 3500
                                                Facsimile: (212) 698 3599
                                                Email: andrew.levander@dechert.com
                                                Email: samuel.stelk@dechert.com

                                                Shari Ross Lahlou
                                                Washington, D.C. 20006
                                                Telephone: (202) 261 3300
                                                Facsimile: (202) 261 3333
                                                Email: shari.lahlou@dechert.com

                                                Counsel for Interactive Brokers LLC


 GIBSON, DUNN & CRUTCHER LLP                    SULLIVAN & CROMWELL LLP
 By: /s/ Jason J. Mendro                        By: /s/ Marc De Leeuw
 Jason J. Mendro (No. 5423710)                  Marc De Leeuw
 1050 Connecticut Avenue, N.W., Washington,     deleeuwm@sullcrom.com
 DC 20036-5306                                  125 Broad Street
 Tel +1 202.887.3726 • Fax +1 202.530.9626      New York, New York 10004
 JMendro@gibsondunn.com                         Telephone: (212) 558-4000
 Counsel for TD Ameritrade, Inc., The Charles   Facsimile: (212) 558-3588
 Schwab Corporation, Charles Schwab & Co.
 Inc.                                           Adam S. Paris
                                                parisa@sullcrom.com
                                                1888 Century Park East
                                                Los Angeles, CA 90067
                                                Telephone: (310) 712-6600
                                                Facsimile: (310) 712-8800

                                                Attorneys for Defendant Ally Financial, Inc.


                                                7
 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
 PLAINTIFFS’ COMPLAINT
 Case No. 1:21-cv-00677-LDH-RLM
Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 8 of 11 PageID #: 167




 WILSON SONSINI GOODRICH &                 DAVIS POLK & WARDWELL LLP
 ROSATI

 By: /s/ Jeffrey C. Bank                   By: /s/ Brian S. Weinstein

 Jeffrey C. Bank                           Brian S. Weinstein
 New York State Bar No. 4460663            Gina Cora
 1301 Avenue of the Americas, 40th Floor   Janet Jones-Duffey
 New York, NY 10019-6022
 Telephone: (212) 497-7761                 450 Lexington Avenue
 Facsimile: (212) 999-5899                 New York, New York 10017
 jbank@wsgr.com                            Telephone: (212) 450-4000
                                           Facsimile: (212) 701-5972
 Justina K. Sessions                       brian.weinstein@davispolk.com
 One Market Plaza                          gina.cora@davispolk.com
 Spear Tower, Suite 3300                   janet.jones-duffey@davispolk.com
 San Francisco, California 94105
 Telephone: (415) 947-2197
 Facsimile: (415) 947-2099                 Attorneys for Defendants Morgan Stanley
 Email: jesssions@wsgr.com                 Smith Barney LLC; E*TRADE Financial
                                           Holdings, LLC; E*TRADE Securities LLC;
 Attorneys for Defendant                   E*TRADE Financial Corporation
 Open to the Public Investing, Inc.




                                           8
 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
 PLAINTIFFS’ COMPLAINT
 Case No. 1:21-cv-00677-LDH-RLM
Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 9 of 11 PageID #: 168



 LATHAM & WATKINS LLP                         LATHAM & WATKINS LLP
 By: /s/ Richard D. Owens                     By: /s/ Jennifer L. Giordano

 Richard D. Owens                             Jennifer L. Giordano
 Lawrence E. Buterman                         555 Eleventh Street, NW, Suite 1000
 Lilia B. Vazova (pro hac vice forthcoming)   Washington, D.C. 20004-1304
 885 Third Avenue
 New York, New York 10022                     Telephone: (202) 637-2200
 Telephone: (212) 906-1200                    Facsimile: (202) 637-2201
 Facsimile: (212) 751-4864                    jennifer.giordano@lw.com
 Email: richard.owens@lw.com
         lawrence.buterman@lw.com             Alfred C. Pfeiffer, Jr. (pro hac vice
         lilia.vazova@lw.com                  forthcoming)
                                              Belinda S Lee (pro hac vice forthcoming)
 Attorneys for Defendant Barclays Bank PLC
                                              505 Montgomery Street, Suite 2000
                                              San Francisco, CA 94111-6538
                                              Telephone: (415) 391-0600
                                              Facsimile: (415) 395-8095
                                              al.pfeiffer@lw.com
                                              belinda.lee@lw.com

                                              Attorneys for Defendants Square, Inc. and
                                              Cash App Investing LLC




                                              9
 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
 PLAINTIFFS’ COMPLAINT
 Case No. 1:21-cv-00677-LDH-RLM
Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 10 of 11 PageID #: 169




  BARTLIT BECK LLP                                QUINN EMANUEL URQUHART &
  QUINN EMANUEL URQUHART &                        SULLIVAN, LLP
  SULLIVAN, LLP

  By: /s/ Stephen A. Broome                       By: /s/ Harry A. Olivar, Jr.

  Steig D. Olson (Bar No. 4238630)                Harry A. Olivar, Jr. (NY Bar No. 2430478)
  Christopher D. Kercher (Bar No. 4328118)        Quinn Emanuel Urquhart & Sullivan, LLP
  Stephen A. Broome (Bar No. 4463394)             865 S. Figueroa Street, 10th Floor
  Quinn Emanuel Urquhart & Sullivan, LLP          Los Angeles, California 90017
  51 Madison Avenue, 22nd Floor,                  Telephone: (213) 443-3000
  New York, New York, 10010                       Facsimile: (213) 443-3100
  Telephone: (212) 849-7000                       Email: harryolivar@quinnemanuel.com
  Facsimile: (212) 849-7100
  Email: steigolson@quinnemanuel.com              Linda J. Brewer (pro hac vice forthcoming)
  Email: christopherkercher@quinnemanuel.com      Quinn Emanuel Urquhart & Sullivan, LLP
  Email: stephenbroome@quinnemanuel.com           50 California Street, 22nd Floor
                                                  San Francisco, California 94111
  Justin Reinheimer                               Telephone: (415) 875-6600
  Quinn Emanuel Urquhart & Sullivan, LLP          Facsimile: (415) 875-6700
  50 California Street, 22nd Floor                Email: lindabrewer@quinnemanuel.com
  San Francisco, California 94111
  Telephone: (415) 875-6600                       Attorneys for Sequoia Capital Operations LLC
  Facsimile: (415) 875-6700
  Email: justinreinheimer@quinnemanuel.com

  William A. Burck
  Quinn Emanuel Urquhart & Sullivan, LLP
  1300 I Street NW Suite 900
  Washington, D.C. 20005
  Telephone: (202) 538-8000
  Facsimile: (202) 538-8100
  Email: williamburck@quinnemanuel.com

  Adam L. Hoeflich
  Dawson Robinson
  Bartlit Beck LLP
  54 W. Hubbard St., Ste. 300
  Chicago, IL 60654
  Tel: (312) 494-4400
  Fax: (312) 494-4440
  Email: adam.hoeflich@bartlitbeck.com
  Email: dawson.robinson@bartlitbeck.com

  Counsel for Citadel Enterprise Americas, LLC
  and Citadel Securities LLC




                                                 10
  JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
  PLAINTIFFS’ COMPLAINT
  Case No. 1:21-cv-00677-LDH-RLM
Case 1:21-cv-00677-LDH-RLM Document 53 Filed 03/11/21 Page 11 of 11 PageID #: 170




  IT IS SO ORDERED.


  Dated: ____________________, 2021             ____________________________________
                                                HON. LASHANN DEARCY HALL
                                                UNITED STATES DISTRICT JUDGE




                                           11
  JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME TO RESPOND TO
  PLAINTIFFS’ COMPLAINT
  Case No. 1:21-cv-00677-LDH-RLM
